Citation Nr: 0841756	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  02-08 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for pleuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1982, and from April 1984 to April 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey. that in pertinent 
part, granted service connection and assigned a 
noncompensable rating for pleuritis and denied entitlement to 
service connection for asthma.

In February 2003, the appellant testified during a hearing 
held at the RO before a Veterans Law Judge.  

In February 2006, the Board remanded the initial rating for 
pleuritis and the claim for service connection for asthma for 
additional development.  In April 2008, the Appeals 
Management Center (AMC), in Washington, D.C., granted service 
connection for asthma and awarded a 10 percent rating, 
effective October 22, 1998, and a 30 percent rating, 
effective April 17, 2006, and denied an initial compensable 
rating for pleuritis.  The appellant has not appealed the 
staged rating for his service-connected asthma.  

As the veteran has perfected an appeal as to the initial 
rating assigned for his service-connected pleuritis, the 
Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant, if further action is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  VA must make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  Assistance shall include obtaining a 
medical examination or opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

There appears to be a procedural problem with the rating 
action undertaken by the AMC in awarding service connection 
for asthma.  

VA regulations specifically state that, "Ratings under 
diagnostic codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  Where there is lung or 
pleural involvement, ratings under diagnostic codes 6819 and 
6820 will not be combined with each other or with diagnostic 
codes 6600 through 6817 or 6822 through 6847.  A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation." (emphasis added)  
38 C.F.R. § 4.96 (2008).  

In the present case, the veteran has been assigned separate 
ratings for asthma (Diagnostic Code 6602), and for pleuritis 
(Diagnostic Code 6833).  The result is a pyramiding of the 
disability.  "The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  
Dypsnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2008)

In the February 2006 remand, the Board requested that the RO 
arrange for the veteran to undergo a VA pulmonary examination 
in order to determine the severity of his service-connected 
pleuritis.  The examiner also was instructed to distinguish 
the symptoms caused by his service-connected pleuritis and 
any other pulmonary disorders or other disorders affecting 
his respiratory function.  

The report of the April 2006 VA examiner noted that the 
veteran stated that his pleuritis recurred only when he had 
asthma exacerbation, and that he experienced exacerbations of 
asthma seasonally during the springtime and fall.  He told 
the examiner that almost every time he developed an asthma 
attack it was associated with pleuritis.  After a physical 
examination, the examiner administered a pulmonary function 
test with reported results using Forced Expiratory Volume in 
one second (FEV1) and Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV1/FVC) measurements.  These are 
not adequate to measure the severity of the veteran's 
service-connected pleuritis, which consistently has been 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6899-6833 
(2008).  Diagnostic Code 6833 is the general rating formula 
for interstitial lung disease (which it is not clear that the 
veteran has) and requires use of Forced Vital Capacity (FVC) 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) measurements.  

Further, it appears from the April 2006 VA examiner's 
comments that the veteran's service-connected pleuritis may 
now be an aspect of his service-connected asthma.  On remand, 
the AMC/RO should schedule the veteran for another VA 
examination, by a physician, to obtain the current medical 
findings of the veteran's pleuritis, and to administer the 
proper pulmonary function test to evaluate the severity of 
the veteran's current pulmonary disorder.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the veteran's claim.  Hence, on remand the AMC/RO should 
contact the veteran and his representative for information 
about all medical providers in order to obtain medical 
records not found already in the claims file.  In addition, 
copies of the veteran's VA outpatient and inpatient medical 
records in the claims file, from the East Orange, New Jersey 
VA Medical Center ("VAMC") are dated to May 2005.  On 
remand the AMC/RO should obtain any additional records from 
VA facilities that are pertinent to the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008), and as interpreted by the 
United States Court of Appeals for 
Veterans Claims and the United States 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.  

2.  The AMC/RO should contact the veteran 
and his representative and request that he 
identify the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for asthma or pleuritis 
since April 2006, and which have not 
already been made a part of the record.  
Of particular interest are any outstanding 
records of evaluation and/or treatment of 
asthma or pleuritis from the East Orange, 
New Jersey VAMC, for the period from May 
2005 to the present.  After the veteran 
has signed any appropriate releases, the 
AMC/RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative should be notified of 
unsuccessful efforts to procure records in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After all available records are 
associated with the veteran's claims file, 
or the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
pulmonary examination by a physician for 
an opinion as to the present nature and 
extent of his service-connected pulmonary 
disorder.  All indicated tests and studies 
are to be performed, including a 
comprehensive pulmonary function test.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.

5.  The AMC/RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
In light of the pyramiding issue, 
appropriate VA regulations are to be 
followed in rating the pulmonary disorder.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


